UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1700



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


OLUDARE OGUNDE,

                                            Defendant - Appellant,

          and


ONE   1989    FORD   ECONOLINE    VAN,    VIN:
1FT3E34X3KHA20562; ONE 1992 HONDA ACCORD, VIN:
1HGCB7143NA033977; VARIOUS ITEMS OF ELECTRONIC
EQUIPMENT AND JEWELRY DESCRIBED IN ATTACHMENT
“A”; $6450 IN TRAVELERS CHECKS, MONEY ORDERS
AND UNITED STATES CURRENCY IN THE AMOUNT OF
$5,100;     ONE     1983     JAGUAR,      VIN:
SAJAV134XDC363714,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-97-1382-A)


Submitted:   December 8, 1998          Decided:     December 30, 1998


Before MURNAGHAN and NIEMEYER, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. Gordon Dean Kromberg, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Oludare Ogunde appeals the district court’s orders granting

the Government’s motion for summary judgment on count three of its

complaint for forfeiture and civil penalties, denying Appellant’s

motions to hold the motion for summary judgment in abeyance and for

return of property, and ordering forfeiture.   We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   United States v. Ogunde, No. CA-97-1382-A (E.D. Va. Apr. 3*

& 29, 1998).    We deny Appellant’s motions for summary disposition

and appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s judgment or order is marked as
“filed” on April 2, 1998, the district court’s records show that it
was entered on the docket sheet on April 3, 1998.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  3